In the Supreme Court of Georgia



                                      Decided: April 20, 2015


          S15Y0827. IN THE MATTER OF WILSON R. SMITH.

      PER CURIAM.

      This disciplinary matter is before the Court on the Petition for Indefinite

Suspension Pending the Outcome of Criminal Charges filed by Respondent

Wilson R. Smith (State Bar No. 665025). Smith was arrested in Toombs County

for theft by conversion and first and third degree forgery based on allegations

clients made in a civil case they filed against him. The district attorney for the

Middle Judicial Circuit has advised Smith’s attorney that the State will proceed

by indictment or accusation in that case, as well as in two other cases of alleged

theft, one in Toombs County and another in Emanuel County. Smith is currently

incarcerated.

      In his petition, Smith acknowledges that Rule 8.4 (a) (2) of the Georgia

Rules of Professional Conduct, see Bar Rule 4-102 (d), provides that a lawyer

shall not be convicted of a felony, and the maximum punishment is disbarment.

He states that until he pleads or is found guilty, he cannot admit that he violated

Rule 8.4 (a) (2) without waiving his constitutional rights, including his right
against self-incrimination and his rights to the presumption of innocence, to due

process, to counsel, and to confront and cross-examine witnesses. Thus, he asks

the Court to accept his petition for an indefinite suspension pending the outcome

of his criminal charges.

      The State Bar responds that while there is no specific rule that

contemplates a suspension in this context, Smith’s request strikes a reasonable

balance between the need for public protection and Smith’s right to defend

against the criminal charges, see In the Matter of Swank, 288 Ga. 479 (704 SE2d

807) (2011), so it has no objection to the Court’s granting his petition.

      Having reviewed the record, the Court agrees that Smith’s request should

be granted. Therefore, it is hereby ordered that Wilson R. Smith be suspended

from the practice of law in this State during the pendency of the criminal charges

against him and until further order of this Court. Wilson is directed to notify the

State Bar’s Office of General Counsel in writing within seven days of any

disposition of the criminal charges, whether by plea, verdict, dismissal, first

offender adjudication, or otherwise. Wilson is reminded of his duties under Bar

Rule 4-219 (c).

      Suspension until further order of the Court. All the Justices concur.


                                        2